In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-19-00340-CR
     ___________________________

     JALEEL FRANKLIN, Appellant

                    V.

         THE STATE OF TEXAS


  On Appeal from the 432nd District Court
         Tarrant County, Texas
       Trial Court No. 1368033D


   Before Gabriel, Kerr, and Birdwell, JJ.
  Memorandum Opinion by Justice Gabriel
                           MEMORANDUM OPINION

      Appellant Jaleel Franklin, proceeding pro se, attempts to appeal the trial court’s

alleged denial of his request for a free copy of the appellate record for use on direct

appeal.1 On December 31, 2018, we issued our opinion and judgment in Franklin’s

direct appeal affirming his conviction. See Franklin v. State, No. 02-17-00113-CR, 2018
WL 6844129 (Tex. App.—Fort Worth Dec. 31, 2018, pet. ref’d) (mem. op., not

designated for publication). Franklin’s petition for discretionary review was refused

by the Court of Criminal Appeals on June 26, 2019.             Our mandate issued on

September 3, 2019, prior to the filing of Franklin’s notice of appeal.

      On September 23, 2019, we sent Franklin a letter expressing our concern that

we do not have jurisdiction because the trial court had not entered any appealable

orders. See Tex. R. App. P. 26.2(a)(1); McKown v. State, 915 S.W.2d 160, 161 (Tex.

App.—Fort Worth 1996, no pet.); see also Self v. State, 122 S.W.3d 294, 294–95 (Tex.

App.—Eastland 2003, no pet.) (holding that appellate court has no jurisdiction over

appeal from trial court’s order denying request for a copy of the appellate record

unless the order is in conjunction with an appeal over which it has jurisdiction). We

informed Franklin that unless he filed a response showing grounds for continuing the

appeal, we would dismiss it. See Tex. R. App. P. 44.3. Franklin has not filed a



      1
       We note that the complained-of order allowed Franklin’s counsel to have
unrestricted use of the record for purposes of Franklin’s direct appeal.


                                            2
response. Accordingly, we dismiss his appeal for want of jurisdiction. See Tex. R.

App. P. 43.2(f); McKown, 915 S.W.2d at 161; Self, 122 S.W.3d at 294–295.


                                                    /s/ Lee Gabriel

                                                    Lee Gabriel
                                                    Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: November 14, 2019




                                          3